108 F.3d 1375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman James WITHERSPOON, Plaintiff-Appellant,andNorman WITHERSPOON;  Thomas Williams;  Cynthia H. Coaxum;Arthur Pinckney;  Lucille Myers, Plaintiffs,v.DEPARTMENT OF THE NAVY, Defendant-Appellee.
No. 95-3138.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1997.Decided Feb. 21, 1997.

Norman James Witherspoon, Appellant Pro Se.  Margaret Beane Seymour, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
OPINION
PER CURIAM:


1
Norman James Witherspoon appeals the district court's order granting summary judgment in favor of the Department of the Navy.  Initially, Witherspoon noted an interlocutory appeal and this court lacked jurisdiction to review its merits because the district court had yet to dispose of the claims of all parties.  See Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir.1982).  However, on September 18, 1996, before the merits of the appeal were considered by this court, the district court entered a final, appealable order disposing of all parties involved in the litigation and their claims.


2
Under the doctrine of cumulative finality, a prematurely-filed notice of appeal is considered effective if all joint claims or all multiple parties are dismissed prior to the consideration of the appeal.  Equipment Fin.  Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.1992).  Because the claims of the last plaintiff were dismissed prior to this court's consideration of the appeal, Witherspoon's notice of appeal will be given effect and his appeal will be addressed on the merits.


3
Witherspoon claimed that the Department of the Navy violated the Privacy Act, 5 U.S.C. § 522a (1994), by denying him access to unofficial personnel files and that the information contained therein led to such adverse employment actions as being denied promotions and being illegally terminated.  Witherspoon sought compensatory damages.


4
We have reviewed the record and the district court's opinion and find no reversible error.  Because there was no evidence that Witherspoon made a written request to review his "unofficial personnel file," that such request was denied, or that he had exhausted his administrative remedies, he has failed to state a denial of access claim.  See 5 U.S.C. § 522a(d)(1).  Moreover, because Witherspoon failed to establish a causal connection between a specific violation of the Privacy Act and any specific adverse employment action, he is not entitled to damages.  See 5 U.S.C. § 522a(g).  Accordingly, we affirm on the reasoning of the district court.  Witherspoon v. Department of the Navy, No. CA-93-1914-2-18AJ (D.S.C. Oct. 27, 1995).


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED